            Case 2:18-cv-03804-MMB Document 26 Filed 04/23/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN A. CORTESE, JR.                                               CIVIL ACTION

           v.                                                       NO. 18-3804

 ARTHUR SABATINO, DAMON
 VASQUEZ, DOES 1-10, RICHARD J.
 ROSS, JR., and THE CITY OF
 PHILADELPHIA

                                     ORDER RE: MOTION TO CORRECT

          AND NOW, this 23rd day of April, 2020, upon consideration of Plaintiff’s Motion to

Correct and Amend the Original Caption to Correct Defendant’s Name (ECF 20); Defendants’

Response (ECF 21); and Plaintiff’s Reply (ECF 22), it is hereby ORDERED that Plaintiff’s Motion

is GRANTED. Plaintiff has leave to file an amended complaint with a corrected caption, naming

Officer Edgar Vasquez, as a defendant within thirty (30) days.


                                                                       BY THE COURT:

                                                                       s/ Michael M. Baylson

                                                                       MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-3804 Cortese v. Sabatino\18cv3804 Memo re Mot to Correct.docx
